Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is a non-final rejection on merits. Claims 1-6, and 9-19 are pending.
Claim Objections
Claim 10 is directed to a “computer readable storage medium” objected to because of the following informalities:  “non-transitory” or “tangible” should be added to avoid interpretations that include signals.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 and 9-19 rejected under 35 U.S.C. 101 because they are directed to an abstract idea.

In the instant case, claim 1 is directed to a “a method for processing vehicle related information”
Claims 9, 10 are to “a computer device” and “computer readable storage medium” respective. 
The classes of invention are correct statutory classes.

Claims 1, 9, 10 are directed to the abstract idea of tracking vehicle information to determine if a seller is the is the user of the vehicle (summarized)

“using rules to approve or restrict a transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 (claims 9, 10 also)  recites 
“1. A method for processing vehicle-related information based on blockchain, which is applied to a node of a blockchain … and comprises: obtaining vehicle-related information of a user; embedding an identifier of the belonged user into the vehicle-related information of the user; depositing the vehicle-related information embedded with the identifier of the belonged user in a blockchain as a transaction object based on the blockchain …; determining whether a seller of a transaction is the user when the transaction on target vehicle-related information embedded with the identifier of the belonged user is detected; and prohibiting or restricting continuation of the transaction when the seller of the transaction is not the user.

Here claim 1 could also be considered software because “network” is the only” alleged potential computing element. 

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network”,  represent the use of a network as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of using rules to authorize a transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a transaction  using “network” technology  Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 1 is not patent eligible nor are claims 9, 10.
The dependent  claims do not add further technical limitations that would improve the instant claims. 


Claims 1- 6 are directed to software which is not a statutory class because they are directed to a Method without hardware.

Claim 9 indicates a “computer device” but, the claims themselves are devoid of any computer device.

Claim 10 is a “computer readable medium” without “non-transitory” to prevent an interpretation that these might be directed to signals.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13,18, 5,14,19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

“preset condition” in claims 4, 13, 18, and 5, 14, 19, the specification does not define what the preset condition is, including “does not meet the preset condition”. For example in paragraph 206(a) the preset condition is literally recited but, not defined, as to what the preset condition is. Applicant should limit preset condition to a specific and supported condition.

“seller of a transaction”  - the examiner cannot find support for “seller of a transaction” The support literally says “seller of a transaction”. However, “seller” implies selling something where as the claims/spec are more consistent with transaction initiator.


Here also claims 1-6 are rejected under 35 USC 112 (a) because it the specification contains unclear scope.

Here in LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005); MPEP 2163.03 V, the court found that when the claims are broader than the specification, they may not be definite. Here the applicant claims a method but, does not claim who does each step of the method claim. Thus aside form 35 USC 101, lacking technology, its not clear how the claims are to be construed. What “obtains”, what performs the embedding etc.  applicant should clarify the active elements of each claim “ing” step.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 are is rejected under 35 USC 112 2nd paragraph for lack of antecedent basis.

Claim 1 contains “the belonged user” following “a user” However, applicant later utilizes both “the user” and “the belonged user”. Thus the antecedent basis is not correct. Dependent claims 2-6 are rejected by virtue of depedency. However, claim 2, contains “the belonged user” and “the user” contain “the user” and “the belonged user” 
Claim 3 contains “a user” “the user” and “the belonged user”
Claim 5 contains “user”
Claim 6 contains “a user” and “the user  

Claims 9, 10,11, 12, 14, 15, 16, 17, 19, 20 contain “user”, “the belonged user” concerns.


Claims 9,11-15 are directed to an apparatus claim that lacks an apparatus and further uses “ing” steps making it a hybrid claim.

Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990), I single claim which purports to be both a product or machine and a process is ambiguous.  Applicant uses a computer type apparatus in conjunction with active steps.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US
Patent 10008102 to McEachron in view of US Patent Publication to Tran 20170232300.
As per claims 1, 9,10 McEachron discloses; A method for processing vehicle-related information based on blockchain, which is applied to a node of a blockchain network and comprises: 
obtaining vehicle-related information of a user; McEachron(col. 8 lines 15-25)
embedding an identifier of the belonged user into the vehicle-related information of the user; 
McEachron(col. 3 lines 1-20) depositing the vehicle-related information  
embedded with the identifier of the belonged user in a blockchain as a transaction object based on the blockchain network; McEachron(col. 9 lines 1-10) determining whether a seller of a transaction is the user when the transaction on target vehicle-related information embedded with the identifier of the belonged user is detected; 
and prohibiting or restricting continuation of the transaction when the seller of the transaction is not the user.  Tran(0202-3)
The motivation for the combination of McEachron and Tran is because a vehicle user would want to be connected to a network for various purposes. (0003-4)

As per claims 2,11 and 16 McEachron discloses; The method according to claim 1, wherein said embedding an identifier of the belonged user into the vehicle-related information of the user comprises: embedding a digital watermark of the user into the vehicle-related information of the user.  McEachron (col. 8 lines 25-30 watermark) 



As per claims 3, 12, and 17 McEachron does not explicitly disclose determining a privacy level of the vehicle information of the user.
However, Tran teaches, The method according to claim 1, wherein after said obtaining vehicle- related information of a user and before said embedding an identifier of the belonged user into the vehicle-related information of the user, the method further comprises: 
determining a privacy level of the vehicle-related information of the user; and triggering the step of embedding an identifier of the belonged user into the vehicle- related information of the user when the determined privacy level is higher than a preset Page 3 of 10Application No.: level.  
Tran(0273)

As per claims 4, 13, 18 McEachron discloses vehicle monitoring by blockchain but, does not explicitly disclose what Tran teaches,
The method according to claim 1 wherein said restricting continuation of the transaction comprises: determining, according to an identity of a buyer of the transaction or a purpose of the transaction, whether the transaction meets a preset condition; and permitting continuation of the transaction on the target vehicle-related information when the transaction meets the preset condition.  (0122)  The motivation for combining McEachron’s vehicle disclosure with Tran’s privacy teachings is for the purpose of preventing fraud which can cause a disruption in the internet. (0002)

As per claims 5, 14, and 19 McEachron does not explicitly disclose what Tran teaches, The method according to claim 4, wherein when it is determined that the transaction does not meet the preset condition, the method further comprises: identifying sensitive information related to user privacy in the target vehicle-related information; removing the sensitive information from the target vehicle-related information; and permitting continuation of the transaction on the target vehicle-related information with the sensitive information removed.  
Tran(0275 sensitive medical information)
The motivation for combining McEachron’s vehicle disclosure with Tran’s privacy teachings is for the purpose of preventing fraud which can cause a disruption in the internet. (0002)


As per claims 6, 15, and 20 McEachron discloses;
The method according to claim 1, wherein said obtaining vehicle-related information of a user comprises: obtaining vehicle-related information; 
determining, according to a pre-stored identity identifier of the user, whether vehicle owner corresponding to the obtained vehicle-related information is the user; and determining that the obtained vehicle-related information belongs to the user when it is determined that the vehicle owner corresponding to the obtained vehicle-related information is the user.  
McEachron(col 2-3)
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698